Citation Nr: 0809763	
Decision Date: 03/24/08    Archive Date: 04/09/08

DOCKET NO.  02-18 030	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to increased evaluations for a cervical spine 
disorder, initially evaluated as 10 percent disabling from 
April 1, 1999 through February 19, 2003 and as 20 percent 
disabling beginning on February 20, 2003.

2.  Entitlement to an initial evaluation in excess of 50 
percent for a scar of the anterior portion of the neck, 
associated with the veteran's cervical spine disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel


INTRODUCTION

The veteran served on active duty from June 1977 to April 
1981 and from January 1983 to March 1999.

This case has an extensive procedural history.  In January 
2000, the Department of Veterans Affairs (VA) Regional Office 
(RO) in Roanoke, Virginia granted service connection for 
cervical spine fusion with a residual surgical scar on the 
anterior neck, with a single 10 percent evaluation assigned 
as of April 1, 1999.  The veteran's Notice of Disagreement 
with this denial was received in December 2001, and a 
Statement of the Case was issued in November 2001 along with 
a rating decision.  The veteran's Substantive Appeal, 
however, was not received until October 2002.  Subsequently, 
in a June 2003 rating decision, the Winston-Salem VARO (to 
which the claims file had been transferred) increased the 
evaluation for the cervical spine disorder to 20 percent, 
although only as of February 20, 2003, and also assigned a 
separate 10 percent evaluation for the anterior neck scar, 
effective from April 1, 1999.

In a September 2004 remand, addressing the cervical spine 
disorder, the Board noted that the letter issued in tandem 
with the Statement of the Case and the aforementioned rating 
decision in November 2001 was confusing, insofar as the 
veteran was notified that he had one year in which to appeal 
the determinations.  For this reason, the Board accepted the 
October 2002 Substantive Appeal as timely.

Subsequently, in an August 2006 remand, the Board observed 
that the veteran's cervical spine disorder "includes an 
additional 10 percent evaluation for a postoperative scar of 
the neck."  The Board noted that this scar had not been 
adequately addressed by examination and that there had been 
insufficient notice to the veteran in conjunction with his 
appeal under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  
In short, the remand addressed both the cervical spine 
disorder and the neck scar.

Following additional development, the Appeals Management 
Center (AMC) in Washington, DC increased the initial 
evaluation for the neck scar to 50 percent in an August 2007 
rating decision.  In a Supplemental Statement of the Case 
issued in the same month, the AMC addressed the cervical 
spine disorder and discussed the initial evaluation for the 
neck scar.  In view of such actions pursuant to the prior 
remand, the Board finds that the evaluations for both 
disabilities are before the Board on appeal and will address 
both matters in this decision.  See AB v. Brown, 6 Vet. App. 
35, 38 (1993).


FINDINGS OF FACT

1.  The veteran's cervical spine disorder throughout the 
entire pendency of this appeal has been shown be moderately 
disabling, with limitation of motion combined with objective 
evidence of painful motion and functional loss due to pain on 
examination; however, there is no evidence of flexion limited 
to more than 45 degrees, or of unfavorable ankylosis of the 
entire cervical spine.

2.  The veteran's neck scar measures two centimeters (cm.) by 
seven cm., with tenderness to palpation and adherence to the 
underlying tissue and with three characteristics of 
disfigurement consisting of a scar at least 1/4 inch wide at 
the widest part, surface contour of the scar depressed at 
palpation, and a scar adherent to the underlying tissue; 
however, there is no resultant limitation of motion or 
function, skin ulceration or breakdown around the scar, 
underlying tissue loss, or elevation.


CONCLUSIONS OF LAW

1.  The criteria for an initial 20 percent evaluation for the 
veteran's cervical spine disorder for the period from April 
1, 1999 through February 19, 2003 have been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 
C.F.R. §§ 3.159, 4.1, 4.7, 4.40, 4.45, 4.71a (Diagnostic Code 
5243) (2007); 38 C.F.R. § 4.71a (Diagnostic Codes 5290 and 
5293) (2002).

2.  The criteria for an evaluation in excess of 20 percent 
for the veteran's cervical spine disorder for the period 
beginning on February 20, 2003 have not been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.159, 4.1, 4.7, 4.40, 4.45, 4.71a (Diagnostic 
Codes 5235-5243) (2007); 38 C.F.R. § 4.71a (Diagnostic Codes 
5290 and 5293) (2002).

3.  The criteria for an initial evaluation in excess of 50 
percent for a scar of the anterior portion of the neck, 
associated with the veteran's cervical spine disorder, have 
not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002 & Supp. 2007); 38 C.F.R. §§ 3.159, 4.1, 4.7, 4.118 
(Diagnostic Code 7800) (2007); 38 C.F.R. § 4.118 (Diagnostic 
Code 7800) (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's duties

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126; 38 C.F.R §§ 3.102, 3.156(a), 3.159, 
3.326(a).  

A proper VCAA notice must inform the claimant of any 
information and evidence not of record that is necessary to 
substantiate the claim, that VA will seek to provide, and 
that the claimant is expected to provide; and must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim.  38 U.S.C.A. § 5103(a); C.F.R. 
§ 3.159(b)(1).  Any error in VCAA notification should be 
presumed prejudicial, and VA has the burden of rebutting this 
presumption.  Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 
2007).

In Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007), the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) reaffirmed principles set forth in earlier 
Federal Circuit and United States Court of Appeals for 
Veterans Claims (Court) cases in regard to the necessity of 
both a specific VCAA notification letter and an adjudication 
of the claim at issue following that letter.  See also 
Mayfield v. Nicholson, 19 Vet. App. 103, 121 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006); Mayfield v. 
Nicholson, 20 Vet. App. 537 (2006).  

The Mayfield line of decisions reflects that a comprehensive 
VCAA letter, as opposed to a patchwork of other post-
decisional documents (e.g., Statements or Supplemental 
Statements of the Case), is required to meet VA's 
notification requirements.  At the same time, VCAA 
notification does not require an analysis of the evidence 
already contained in the record and any inadequacies of such 
evidence, as that would constitute a preadjudication 
inconsistent with applicable law.  The VCAA letter should be 
sent prior to the appealed rating decision or, if sent after 
the rating decision, before a readjudication of the appeal.  
A Supplemental Statement of the Case, when issued following a 
VCAA notification letter, satisfies the due process and 
notification requirements for an adjudicative decision for 
these purposes.

In the present case, the veteran was issued VCAA letters 
meeting the specific requirements of C.F.R. § 3.159(b)(1) in 
October 2004 and August 2006.  While these letters were 
issued after the appealed rating decision, the veteran's case 
was subsequently readjudicated in Supplemental Statements of 
the Case from December 2005 and August 2007, consistent with 
the Mayfield line of decisions.  The Board is also cognizant 
that the appealed January 2000 rating decision was issued 
prior to enactment of the VCAA.

As this case concerns the propriety of initial evaluations, 
rather than claimed increases in existing evaluations, it is 
readily distinguishable from the type of situation addressed 
in Vazquez-Flores v. Peake, No. 05-0355 (U.S. Vet. App. 
January 30, 2008).  In that case, the Court required specific 
notification duties in increased evaluation cases, where a 
worsening had been alleged.  The Court stressed the 
difference between the two types of claims, noting that an 
increased compensation claim centers primarily on evaluating 
the worsening of a disability that is already service 
connected, whereas in an initial claim for disability 
compensation, the evaluation of the claim is generally 
focused on substantiating service connection by evidence of 
an in-service incident, a current disability, and a nexus 
between the two.  Id., slip. op. at 5.  

The Board is also aware of the considerations of the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
regarding the need for notification that a disability rating 
and an effective date for the award of benefits will be 
assigned if service connection is awarded.  In the present 
case, such notification was provided in the August 2006 VCAA 
letter, pursuant to the Board's remand instructions of the 
same month.

As to VA's duty to assist the veteran with the obtaining of 
evidence necessary to substantiate a claim, under 38 U.S.C.A. 
§ 5103A, in this case VA has obtained records of treatment 
reported by the veteran, and there is no indication from the 
claims file of additional medical treatment for which VA has 
not obtained, or made sufficient efforts to obtain, 
corresponding records.  The Board also notes that the veteran 
has been afforded comprehensive VA examinations in 
conjunction with this appeal, addressing the disorders at 
issue.

In summary, all relevant facts have been properly developed 
in regard to the veteran's claims, and no further assistance 
is required in order to comply with VA's statutory duty to 
assist with the development of facts pertinent to the claims.  
See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

Accordingly, the Board finds that no prejudice to the veteran 
will result from an adjudication of this appeal in this Board 
decision.  Rather, remanding this case for further VCAA 
development would be an essentially redundant exercise and 
would result only in additional delay with no benefit to the 
veteran.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993); 
see also Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).


II.  Applicable laws and regulations

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities.  Ratings 
are based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

In cases in which a claim for a higher initial evaluation 
stems from an initial grant of service connection for the 
disability at issue, as here, multiple ("staged") ratings 
may be assigned for different periods of time during the 
pendency of the appeal.  See generally Fenderson v. West, 12 
Vet. App. 119 (1999).  

Where entitlement to compensation has already been 
established, and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, the regulations do not give past medical 
reports precedence over current findings.  See Francisco v. 
Brown, 7 Vet. App. 55 (1994); 38 C.F.R. § 4.2.  Staged 
ratings are, however, appropriate for an increased rating 
claim when the factual findings show distinct time periods 
where the service-connected disability exhibits symptoms that 
would warrant different ratings.  The relevant focus for 
adjudicating an increased rating claim is on the evidence 
concerning the state of the disability from the time period 
one year before the claim was filed until VA makes a final 
decision on the claim.  See generally Hart v. Mansfield, 21 
Vet. App. 505 (2007).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  See 38 C.F.R. § 4.7.



III.  Cervical spine disorder

The most recent coded rating decision of record, from August 
2007, reflects that the veteran's cervical spine disorder has 
been evaluated under 38 C.F.R. § 4.71a, Diagnostic Code 5243, 
with a 10 percent evaluation assigned from April 1, 1999 
through February 19, 2003 and a 20 percent evaluation 
assigned beginning on February 20, 2003.

During the pendency of this appeal, however, the criteria for 
evaluating spine disorders, including those involving the 
cervical spine, have been substantially revised.  The Board 
has thus considered all potentially applicable criteria.

For the period through September 22, 2002, under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5293 (2002), a 10 percent evaluation 
was warranted for mild intervertebral disc syndrome.  A 20 
percent evaluation was in order for moderate intervertebral 
disc syndrome, with recurring attacks.  A 40 percent 
evaluation contemplated severe intervertebral disc syndrome, 
characterized by recurrent attacks with intermittent relief.  
A 60 percent evaluation was warranted for pronounced 
intervertebral disc syndrome, with persistent symptoms 
compatible with sciatic neuropathy which characteristic pain 
and demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to the site of the diseased 
disc, with little intermittent relief.

For the period beginning on September 23, 2002, under 
38 C.F.R. § 4.71a, Diagnostic Code 5243, a 10 percent 
evaluation is warranted for intervertebral disc syndrome with 
incapacitating episodes having a total duration of at least 
one week but less than two weeks during the past twelve 
months.  A 20 percent evaluation contemplates intervertebral 
disc syndrome with incapacitating episodes having a total 
duration of at least two weeks but less than four weeks 
during the past twelve months.  A 40 percent evaluation is 
assigned in cases of incapacitating episodes having a total 
duration of at least four weeks but less than six weeks 
during the past twelve months.  A 60 percent evaluation 
contemplates incapacitating episodes having a total duration 
of at least six weeks during the past twelve months.  An 
"incapacitating episode" is defined as a period of acute 
signs and symptoms due to intervertebral disc syndrome that 
requires bed rest prescribed by a physician and treatment by 
a physician.  

Under Diagnostic Code 5243, associated objective neurological 
abnormalities (e.g., bladder and bowel impairment) are to be 
evaluated separately.  In this regard, however, the Board 
notes that such an evaluation (10 percent) has already been 
assigned for cervical radiculopathy of the left upper 
extremity, and no right upper extremity neurological symptoms 
were noted upon the veteran's most recent VA examinations.

The remaining diagnostic criteria for evaluating spine 
disorders have also been revised recently, effective from 
September 26, 2003.  This further revision incorporates the 
new criteria for evaluating intervertebral disc syndrome.  68 
Fed. Reg. 51454-51458 (August 27, 2003). 

Under the prior criteria of 38 C.F.R. § 4.71a, Diagnostic 
Code 5290 (2003), addressing limitation of motion of the 
cervical spine, a 10 percent evaluation was assigned in cases 
of slight limitation of motion.  A 20 percent evaluation was 
in order for moderate limitation of motion, while a 30 
percent evaluation was warranted for severe limitation of 
motion.

Under the recent code revisions (Diagnostic Codes 5235-5242), 
a 10 percent evaluation is in order for forward flexion of 
the cervical spine greater than 30 degrees but not greater 
than 40 degrees; combined range of motion of the cervical 
spine greater than 170 degrees but not greater than 335 
degrees; muscle spasm, guarding, or localized tenderness not 
resulting in an abnormal gait or abnormal spinal contour; or 
a vertebral body fracture with loss of 50 percent or more of 
height.  A 20 percent evaluation is warranted for forward 
flexion of the cervical spine greater than 15 degrees but not 
greater than 30 degrees; a combined range of motion of the 
thoracolumbar spine not greater than 170 degrees; or muscle 
spasm or guarding severe enough to result in an abnormal gait 
or abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis.  A 30 percent evaluation is 
assigned in cases of forward flexion of the cervical spine of 
15 degrees or less, or favorable ankylosis of the entire 
cervical spine.  A 40 percent evaluation is in order for 
unfavorable ankylosis of the entire cervical spine.  A 100 
percent evaluation contemplates unfavorable ankylosis of the 
entire spine.

Also, under these revisions, the "combined range of motion" 
refers to the sum of forward flexion, extension, left and 
right lateral flexion, and left and right rotation.  
38 C.F.R. § 4.71a (Plate V) indicates that normal range of 
motion of the cervical spine encompasses 45 degrees of 
flexion, extension, and bilateral lateral flexion and 80 
degrees of bilateral rotation.  The normal combined range of 
motion of the cervical spine is 340 degrees.  

In evaluating the veteran's claim, the Board has first 
considered whether the staged rating described above is 
warranted.  In this regard, the Board notes that the 
veteran's September 1999 VA examination revealed full 
cervical spine flexion and extension; however, lateral 
flexion was significantly limited to 30 degrees bilaterally, 
and there was also very slight limitation of bilateral 
rotation to 75 degrees.  Notably, the veteran was found to 
have "some ankylosis"  of the cervical spine, painful 
motion, and motion limited by pain.  In view of the now-
deleted, but still applicable, criteria of Diagnostic Codes 
5290 and 5293, as well as 38 C.F.R. §§ 4.40 and 4.45 
(addressing such symptoms as painful motion and functional 
loss due to pain), the Board finds that such symptomatology 
as a whole is significantly more consistent with moderate 
loss of motion and moderate intervertebral disc syndrome than 
the type of slight disability contemplated by a 10 percent 
evaluation.  38 C.F.R. § 4.7; see also DeLuca v. Brown, 8 
Vet. App. 202, 204-07 (1996).  For that reason, the Board 
finds that a 20 percent evaluation was appropriate for the 
time period from April 1, 1999 through February 19, 2003, 
and, to that extent, the appeal is granted.

The question before the Board now is whether, for the entire 
pendency of the appeal, the criteria for an initial 
evaluation in excess of 20 percent have been met.  The Board 
first notes that these criteria have not been met in terms of 
limitation of motion or ankylosis, regardless which set of 
criteria is applied.  Subsequent VA examinations (February 
2003 and October 2005) have shown no evidence of forward 
flexion limited to less than 45 degrees, a finding that is 
certainly not consistent with severe limitation of motion 
even taking into account objective evidence of pain with 
motion.  While further limitation of lateral flexion, with 21 
degrees to the left and 22 degrees to the right, was noted 
upon examination in February 2003, improved lateral flexion 
to 30 degrees on the left and 45 degrees on the right was 
shown on examination in October 2005.  The October 2005 VA 
examination also revealed no ankylosis, and notwithstanding 
the earlier notation of "some ankylosis" there is no 
indication of favorable ankylosis of the entire cervical 
spine.  See also 38 C.F.R. § 4.71a, Diagnostic Code 5287 
(2002) (allowing a 30 percent evaluation for favorable 
ankylosis of the cervical spine).

There is also no basis for a higher evaluation on account of 
intervertebral disc syndrome.  While the February VA spine 
examination was largely silent for relevant symptoms, the 
October 2005 VA examination report indicates that the veteran 
reported moderate pain in the neck, with no spasm and with 
moderate tenderness noted only in the left cervical 
sacrospinalis region.  The examiner specified that this 
disability had "not caused complete bed rest episodes."  
Rather, the examiner made a finding of degenerative disc 
disease of the cervical spine causing mild to moderate 
neuritis and neuralgia of the left upper extremity.  These 
findings fall far short of the criteria for a 40 percent 
evaluation under either the now-deleted provisions of 
Diagnostic Code 5293 or the current provisions of Diagnostic 
Code 5243.  

Finally, the veteran has submitted no evidence showing that 
his cervical spine disorder has markedly interfered with his 
employment status beyond that interference contemplated by 
the assigned 20 percent evaluation, and there is also no 
indication that this disorder has necessitated frequent, or 
indeed any, periods of hospitalization during the pendency of 
this appeal.  As such, the Board is not required to remand 
this matter to the RO for the procedural actions outlined in 
38 C.F.R. § 3.321(b)(1), which concern the assignment of 
extra-schedular evaluations in "exceptional" cases.  See 
Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. 
Brown, 9 Vet. App. 88, 94-95 (1996); Shipwash v. Brown, 8 
Vet. App. 218, 227 (1995).

Overall, the Board finds that the evidence of record supports 
an initial 20 percent evaluation for the veteran's cervical 
spine disorder for the entire pendency of this appeal.  This 
determination represents a grant for the period from April 1, 
1999 through February 19, 2003 and a denial for the period 
beginning on February 20, 2003.  38 C.F.R. § 4.7.

IV.  Neck scar

As noted above, the veteran's service-connected neck scar has 
been evaluated at the 50 percent rate by analogy under 
38 U.S.C.A. § 4.118, Diagnostic Code 7800, effective from 
April 1, 1999.  See 38 C.F.R. §§ 4.20, 4.27 (addressing 
evaluations assigned by analogy).  During the pendency of 
this appeal, the diagnostic criteria for evaluating skin 
disorders, including Diagnostic Code 7800, have been 
substantially revised.  These revisions were effectuated as 
of August 30, 2002.

Under the now-deleted provisions of 38 U.S.C.A. § 4.118, 
Diagnostic Code 7800 (2002), effective through August 29, 
2002, a maximum 50 percent evaluation was warranted for scars 
resulting in complete or exceptionally repugnant deformity of 
one side of the face, or marked or repugnant bilateral 
disfigurement.  The Board notes that the AMC cited to this 
criteria in granting a 50 percent evaluation in an August 
2007 rating decision.

A note accompanying the now-deleted provisions of Diagnostic 
Code 7800 indicates that, when in addition to tissue loss and 
cicatrisation, there was marked discoloration, color 
contrast, or the like, the 50 percent evaluation could be 
increased to 80 percent, the 30 percent to 50 percent, and 
the 10 percent to 30 percent.  The most repugnant, 
disfiguring conditions, including scars and diseases of the 
skin, could be submitted for central office rating, with 
several unretouched photographs.

Under the revised provisions of 38 U.S.C.A. § 4.118, 
Diagnostic Code 7800, effective from August 30, 2002, eight 
"characteristics of disfigurement" are set forth for 
evaluation purposes.  These include: (1) a scar of five or 
more inches (13 or more cm.) in length; (2) a scar of at 
least one-quarter inch (0.6 cm.) wide at the widest part; (3) 
surface contour of the scar elevated or depressed on 
palpation; (4) scar adherent to underlying tissue; (5) skin 
hypo- or hyper-pigmented in an area exceeding six square 
inches (39 sq. cm.); (6) skin texture abnormal (irregular, 
atrophic, shiny, scaly, etc.) in an area exceeding six square 
inches (39 sq. cm.); (7) underlying soft tissue missing in an 
area exceeding six square inches (39 sq. cm.); and (8) skin 
indurated and inflexible in an area exceeding six square 
inches (39 sq. cm.).

Correspondingly, a 50 percent evaluation is warranted in 
cases of visible or palpable tissue loss and either gross 
distortion or asymmetry of two features or paired sets of 
features (nose, chin, forehead, eyes (including eyelids), 
ears (auricles), cheeks, lips), or with four or five 
characteristics of disfigurement.  An 80 percent evaluation 
is warranted in cases of visible or palpable tissue loss and 
either gross distortion or asymmetry of three or more 
features or paired sets of features (nose, chin, forehead, 
eyes (including eyelids), ears (auricles), cheeks, lips), or 
with six or more characteristics of disfigurement.

In this case, the evidence of record prior to the post-remand 
January 2007 VA scars examination is limited, as the June 
1999 VA examination revealed a neck scar measuring six cm. by 
0.8 cm. that was hypopigmented, flat, soft, non-tender, and 
not productive of keloid formation or secondary inflammation.

The January 2007 examination revealed an actual linear scar 
measuring one cm. by seven cm.  With scars from staples 
considered, the measurement was noted to be two cm. by seven 
cm., with tenderness to palpation, adherence to the 
underlying tissue, underlying soft tissue damage, and 
depression.  The scar was noted to be lighter than normal, 
with an area of induration or inflexibility measuring two cm. 
by 3.5 cm. in its right half.  The examiner noted three 
characteristics of disfigurement, consisting of a scar at 
least 1/4 inch wide at the widest part, surface contour of the 
scar depressed at palpation, and a scar adherent to the 
underlying tissue.  The examiner noted no resultant 
limitation of motion or function, skin ulceration or 
breakdown around the scar, underlying tissue loss, elevation, 
or disfigurement of the head, face, or neck.  

While these findings provided a basis for the AMC to increase 
the evaluation for the veteran's neck scar to 50 percent, 
they are not consistent with an even higher evaluation.  
Under the pre-2002 criteria, an evaluation in excess of 50 
percent was warranted in cases where, in addition to tissue 
loss and cicatrisation, there was marked discoloration or 
color contrast.  In the present case, however, there was no 
tissue loss noted, and the scar, while found to be lighter 
than the surrounding skin, was not noted to be disfiguring.  
Moreover, given that only three characteristics of 
disfigurement were noted, with no evidence of visible or 
palpable tissue loss or either gross distortion or asymmetry 
of three or more features or paired sets of features, there 
is no basis for an evaluation in excess of 50 percent under 
the current provisions of Diagnostic Code 7800, which in any 
event are applicable only from August 30, 2002.

Again, as the veteran has submitted no evidence showing that 
his service-connected neck scar markedly interfered with his 
employment status beyond that interference contemplated by 
the assigned evaluation, and as there is also no indication 
that this disorder has necessitated frequent, or indeed any, 
periods of hospitalization during the pendency of this 
appeal, the Board is not required to remand this matter for 
the procedural actions concerning extra-schedular evaluations 
outlined in 38 C.F.R. § 3.321(b)(1).

Overall, the evidence does not support an initial evaluation 
in excess of 50 percent for the veteran's scar of the 
anterior portion of the neck, and the claim for that benefit 
must be denied.  38 C.F.R. § 4.7.


ORDER

Entitlement to a 20 percent evaluation for the veteran's 
cervical spine disorder for the period from April 1, 1999 
through February 19, 2003 is granted, subject to the laws and 
regulations governing the payment of monetary benefits.

Entitlement to an evaluation in excess of 20 percent for the 
veteran's cervical spine disorder for the period beginning on 
February 20, 2003 is denied.

Entitlement to an initial evaluation in excess of 50 percent 
for a scar of the anterior portion of the neck, associated 
with the veteran's cervical spine disorder, is denied.


____________________________________________
WAYNE M. BRAEUER 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


